People v Mendes (2019 NY Slip Op 08704)





People v Mendes


2019 NY Slip Op 08704


Decided on December 4, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
LINDA CHRISTOPHER, JJ.


2013-02371
 (Ind. No. 1037/91)

[*1]The People of the State of New York, respondent,
vAngelo Mendes, appellant.


Paul Skip Laisure, New York, NY (Lynn W. L. Fahey of counsel), for appellant.
James E. Johnson, Corporation Counsel, New York, NY (Kathy Park and Eva L. Jerome of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Michael Brennan, J.), rendered February 5, 2013, revoking a sentence of probation previously imposed by the same court (Alan Meyer, J.), upon a finding that he violated a condition thereof, upon his admission, and imposing sentence upon his previous conviction of attempted criminal sale of a controlled substance in the third degree. Assigned counsel has submitted a brief in accordance with Anders v California (386 U.S. 738), in which he moves for leave to withdraw as counsel for the appellant.
ORDERED that the amended judgment is affirmed.
We are satisfied with the sufficiency of the brief filed by the defendant's assigned counsel pursuant to Anders v California (386 U.S. 738), and, upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on appeal. Counsel's application for leave to withdraw as counsel is, therefore, granted (see id.; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606).
DILLON, J.P., AUSTIN, ROMAN and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court